 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the term "primarily" is only one of the many areas of uncertainty inthe meaning of the new standards.)That would mean that if a bankbuilt a 6-story building, occupying 3 (plus a tiny fraction) floors it-self, the Board would take jurisdiction because of the impact of a cessa-tion of building services on the bank's own commerce. But if the bankadded 1 more floor leased to a general tenant-or 17 more floors, allleased to tenants engaged in interstate commerce, the Board would re-fuse to assert jurisdiction under its rule.How does the increase in thenumber of floors and tenants whose commerce would be affected by acessation of building services, negate the effect of the cessation on thebank's own commerce so as to justify the Board in their ignoring theeffect on the bank's own commerce and refusing to take jurisdictionwhich it would have taken absent the additional floors and tenants?How doesgreatereffect on interstate commerce lead tolessassertionof jurisdiction?Accordingly, I must strongly dissent from the re-fusal to assert jurisdiction in this case or over office buildings hous-ing and servicing tenants engaged in interstate commerce, and fromthe promulgation of a standard governing this area which isintrinsically illogical.MEMBER PETERSON,dissenting :I am in substantial agreement with Member Murdock in dissentingboth from the refusal to permit withdrawal of the petition and fromthe policy declaration to confine our assertion of jurisdiction overoffice buildings to those structures where the particular "employerwhich owns or leases and which operates the office building is itselfotherwise engaged in interstate commerce and also utilizes the build-ing primarily to house its own offices."I have endeavored to explicate my basic approach to the difficultproblem of determining where to draw the jurisdictional line, in theexercise of a power which to me is plainly within our discretion, in myseparate opinion in theBreeding Transfercase, 110 NLRB 493.That underlying philosophy will not, therefore, be repeated here.Suffice it for me to say that in applying the criteria there set out, Icannot bring myself to join my colleagues in the majority in decliningto assert jurisdiction here. I therefore dissent.HIGHWAY SERVICES,INC. AND CONTINENTALPACIFICLINESandTEAMSTERS,AUTO TRUChDRIVERS AND HELPERS,LOCAL No. 57, AFL,PETITIONER.Case. No. 36-RC-1016.October 26, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert J. Wiener, hearing110 NLRB No. 66. HIGHWAY SERVICES, INC.555officer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that it will noteffectuate the purposes of the Act to assert jurisdiction in this casefor the reasons stated below.'The Petitioner herein seeks a unit of four driver employees em-ployed by Highway Services, Inc., in its Oregon operations, where it isengaged in the hauling of United States mail and the driving of ahighway post office between Eugene and Myrtle Point, Oregon. Itoperates exclusively under 2 contracts with the United States PostOffice and, for services rendered pursuant thereto, receives $59,093annually.In view of theBreeding Transfercase 2 defining the conditionsunder which we would assert jurisdiction over operations of this na-ture, we find that Highway's limited operations do not have a sufficientimpact upon interstate commerce to warrant the Board in assertingjurisdiction herein.Accordingly, we find that no question affectingcommerceexists concerning the representation of employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act, and we shall dismiss the petition.[The Board dismissed the petition.]MEMBERPETERSON, concurring :This case involves an intrastate trucking firm which is a link in thechain of interstate commerce. In theBreedingcase,-' the same Boardmembers who compose the present majority announced that they willassertjurisdiction over such a firm only if it does at least $100,000worth of business annually for interstate concerns. I stated in myseparate opinion inBreedingthat I agreed to the establishment of aminimum monetary figure for local trucking companies because theyproperly should not be considered to be essential links in interstatecommerce without regard to the amount of business they do.How-ever, I would set the amount at $50,000.The facts here are that the Employer operates exclusively (at thedate of the hearing) under 2 contracts with the United States PostOffice and, for services so rendered, receives $59,093 annually.As thisfigure is considerably below the minimum amount of $100,000 now re-quired by the majority, it dismisses the petition.A superficial glanceat the amount of business done by the Employer wouldleadto the con-elusion that it meets my minimum figure of $50,000.However, the rec-1 As we are dismissing the instant petition on jurisdictional grounds, we deem itunnecessaiy to pass upon the Employee'smotion to strike Continental Pacific Lines as aparty to the proceeding2 BreedingTransferCompany,110 NLRB 4933Breeding Transfer Company,footnote2, supra. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDord clearly discloses that it now does not.The Employer's total in-come of $59,093 was received from 2 contracts: a bulk mail contract.valued at $31,098 with an expiration date of June 30,1954, and a high-way post office contract valued at $27,995 a year with a terminationdate of June 30, 1957.At the hearing held on March 24, 1954, the-Employer's representative testified that it was not going to seek re-newal of its bulk mail contract. In these circumstances, the latter-contract now having expired, I find the Employer's income does notreach my minimum monetary figure and I therefore concur in the-majority's action dismissing the petition.MEMBERMURDOCK,dissenting :In my dissenting opinion in theBreeding Transfercase,'I set forth.in detail my basic objections to the new jurisdictional standards as-conflicting with the Act and the Board's legal responsibilities there-under, involving the exercise of legislative power to reallocate au-thority between the Federal Government and the States, and withoutjustification in budgetary or other administrative necessities.Amongthose new restrictions is the requirement that transit firms which are-links in the chain of interstate commerce must have more than $100,000,gross annual income from interstate operations before the Board willassert jurisdiction.In theBreeding Transfercase, I further pointedout, in detail, how such a restriction does not satisfy the requirementsof the Act that this Agency protect commerce from unfair labor prac-tices which affect it; how this new rule is in direct conflict with the-past findings of the Board and the courts that unfair labor practices,among such firms, regardless of their gross income, have a substantialimpact upon commerce; and how this action is unsupported by anyconsideration of proper administration or policy.The instant majority decision not only points up the correctness ofthe conclusions which I drew inBreeding Transfer;it applies the newstandard announced in that case to a set of facts which I do not believeshould fall within that rule.This Employer is engaged in the haulingof United States mail and the driving of a highway post office betweentwo cities in the State of Oregon. Its operations are performed underexclusive contract with the United States Post Office.Although themajority seemingly do not contest the fact that these operations "af-fect commerce" as defined in the statute, they, nevertheless, decline toassert jurisdiction over the Employer.We are given no rationale forthat action other than a cryptic reference to theBreedingdecision andthe flat comment that this Employer's "limited operations do not havesufficient impact on interstate commerce" to warrant assertion ofjurisdiction.I must emphatically reject this conclusion.4 Breeding Transfer Company,footnote 2,supra. HIGHWAY SERVICES, INC.557As has been noted, the Employer's operations consist of the trans-portation of the United States mail. I would not have thought thatthe Board would ever view such activity as insufficient torequire as--sertionof jurisdiction.The intimate connection between the trans-portation of the mails and the flow of interstate commerce has alwaysbeen assumed, and rightly so.The importance of industrial peacein assuring unimpeded transportation of the mail has also been con-sistently and historically recognized.Indeed, Federal interventionin the Pullman strike of 1894, was based upon the protection of theunimpededpassage ofmail in interstate commerce.5And, since itsearliest days, this Board has consistently regarded transportation ofmail, even though restricted to intracityareas,as a vitalsegment ofinterstate commerce necessarily requiring the application of the pro-tections and restraints of the Acts In this position, we have uni-formly been sustained by the courts.'The majority opinion contains neither reference to this historicpractice nor any findings or data which would provide a basis for over-ruling it.It implicitly assumes that thereis nodifference in trans-porting private goods and United States mail, or any reason whystandards applicable to the former should not govern the latter. Inthe instantcaseit is obvious that unfair labor practices committed byor amongthe Employer's employees would inevitably affect the transitof mail and the free flow of commerce. I cannotassume,nor can thisBoard, I believe, that the citizens of the locality served by this Em-ployer in Oregon write only to each other or to other Oregon addressesand similarly receive only such mail; that they do not transact busi-nessby mail which, in the aggregate, does not far outvalue the barecost of the Employer's servicesto the Government; or that their postalcommunicationsdo not affect interstate commerce or become, in anyway, a part of interstate commerce. In short, I cannot assume thatthe uninterrupted transportation of mail by this Employer is notan activity which substantially "affects commerce" as defined- in thestatute and which is therefore not entitled to the protections and re-straintsof the Act.On the contrary, it is clear that the Employer'soperations, by virtue of their vital role in the shipment of mail, dosubstantially affect commerce.Further, it is equally clear that toattempt to measure the impact of such activity upon commerce by thegauge of the Employer's receipts is both futile and misleading. Itseems to me that this Board as a Federal agency has a special obliga-tion in the case of United States mails to apply the protection of thisAct to insure against industrial disputes which might disrupt their8For a generaldiscussion of the basisfor Federalintervention,see The Pullman Strike,Almont Lindsey, U. of Chi. Press (1942) Chap. VIII.e See EC.Wtilltams,88 NLRB 620,and cases cited therein.See NL. R B v. William H. Carroll,120 F. 2d 457 (C.A. 1) ; see also,Joseph R.Gregory,31 NLRB 71, enfd.December 2, 1941 (C. A. 5) (unreported). 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDfree flow, whatever the amount involved. In effect, the majority saythat because this Employer receives less than $100,000 for haulingUnited States mail (only $59,093), it is of no concern to this Board as.a Federal agency to see that industrial disputes do not disrupt its freeflow-anything less than $100,000 is a matter of State concern.Whatever argument may be made for this approach in matters ofprivate commerce, it is patently inapposite to the transportation ofUnited States mail. I would think that the majority's effort to divestthis Board of its jurisdiction would at least be halted short of thispoint.In view of the fact that transportation of the mails has uniformlybeen regarded by the Board and the courts as activity clearly "affect-ing commerce" within the meaning of the Act, and because the ma-jority opinion affords no basis in fact or law for overturning this long-standing position in favor of an inapposite "receipts" standard, Imust respectively dissent from the instant decision. I would, instead,assert jurisdiction over this Employer and all other employers en-gaged in the transportation of United States mail.THE VIRGINISLESHOTEL, INC.andST.THOMAS LABORUNION-L. I. U.1812-C.I.O.CONGRESSOF INDUSTRIALORGANIZATIONS,PETI-TIONER.CaseNo.24-RC-681.October 26,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur A. Greenstein, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that the Em-ployer operates a hotel on St. Thomas Island, Virgin Islands. Itsdirect inflow of goods from outside the Islands is in excess of $100,000annually and its indirect inflow of such goods during the same periodis in excess of $50,000.The Employer neither admits nor denies thatit is engaged in commerce.It has been the Board's long-standing policy not to exercise jurisdic-tion over the hotel industry.This policy was reasserted, after theenactment of the present Act, in theWhite Sulphur Springs Co.case Iand theHotel Association of St. Louiscase.2In the latter case, a ma-jority of the Board,' in declining to assert jurisdiction said :We do not believe that a settled policy, endorsed by all those mem-bers of Congress who have recorded an opinion on the subject,1 85 NLRB 1487.2 92 NLRB 1388.3Members Reynoldsand Murdock dissenting.110 NLRB No. 65.